DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/05/2022.
Applicant’s election without traverse of claims 8-13 and 16-19 in the reply filed on 06/05/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11, 13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafoux et al (First identification and quantification of S-3-(hexan-1-ol)-γ-glutamyl-cysteine in grape must as a potential thiol precursor, using UPLC-MS/MS analysis and stable isotope dilution assay).
In regard to claims 8-10 and 17-18, Bonnafoux et al discloses a flavour precursor concentrations of the thiol-conjugates quantified in fermented grape must among them gamma-glutamylcysteine-3-mercaptohexan-1-ol (γ-GluCys-3MH) and cysteine-3-mercaptohexan-1-ol (Csy-3MH). The quantities in a fermentation experiment are disclosed to be a Csy-3MH: GluCys-3MH ratio of 2:1 and max value of 36 ppb GluCys-3MH (Abstract, Table 2, page 885, left-hand column, paragraph 2-3).
In regard to claims 11 and 19, Bonnafoux et al discloses grape must. The hop oils are not presented in the grape must.
In regard to claims 13, Bonnafoux et al discloses grape must.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claim(s) 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult (GB 190930181 A).
According to the instant specification , the beverage as claimed was prepared by the addition of hop bine leaves and/or stem to the wort during the preparation of the fermented malt beverage.
Boult discloses a production of a fermented hopped beverage as follows:
It has been proposed also to add an aqueous extract of hops to the cooled wort or to the beer but according to this invention a section of tannic acid preferably extracted from hops is added to the liquid in a cold condition at a temperature below the primary fermentation temperatures.	
The tannic acid especially that obtained from the hop is added to the beverage in a cold state at a temperature below 45 F, after it has been hopped in the ordinary manner in the hop kettle, (the tannic acid being added by introducing the leaves and stems of hops, or a solution thereof either aqueous or saccharine to the cold liquid, on its way to storage or to or 'in the chip- cask, or at any intermediate or subsequent period) and it precipitates the objectionable albuminoids. The tannic acid of the hops when added thus separately and to the cold liquid has not the same effect as when subjected to the heat in the hop-kettle, but, on the contrary, effects practically a complete separation out of the beer, of those substances which tend to impair its durability, and especially beer that has been pasteurized, in the particulars hereinbefore mentioned (page 1 bottom paragraph, page 2 paragraph 1-2).
Hence, Boult discloses a production of a fermented hopped beverage by addition of hop bine leaves and stems to the wort. 
In regard to the recitations of the ratios and concentrations of thiol-conjugated cysteine and thiol-conjugated  γ-glutamylcysteine, cysteine-3-mercaptohexan-1-ol, γ-glutamylcysteine-3-mercaptohexan-1-ol and γ-glutamylcysteine-3-mercaptohexan-1-ol, hop oil concentrations and alcoholic strength recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the ratios and concentrations of thiol-conjugated cysteine and thiol-conjugated  γ-glutamylcysteine, cysteine-3-mercaptohexan-1-ol, γ-glutamylcysteine-3-mercaptohexan-1-ol and γ-glutamylcysteine-3-mercaptohexan-1-ol, hop oil concentrations and alcoholic strength, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claim 12, Boult discloses cereal-based beverage produced from barley, barley malt, corm rice, wheat, rice, etc  (page 2 lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791